EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jonathan S. Werner on 1/14/2022.
The application has been amended as follows: 

1.	(Currently Amended)  An apparatus for penetrating bone and accessing bone marrow, the apparatus comprising:
[[A]] a powered driver for inserting an intraosseous device into [[a]] the bone and associated bone marrow, the powered driver comprising: 
a housing having a distal end and a proximal end;
a drive shaft comprising a first end disposed within the housing;
a motor disposed within the housing and configured to rotate the drive shaft;
a power supply configured to supply power to the motor; [[and]]
a trigger assembly operable to activate the motor to rotate the drive shaft; and
a light connected to the power supply and operable to illuminate an insertion site for the intraosseous device;
wherein the intraosseous device is operable to penetrate the bone and the bone marrow, the intraosseous device comprising:
an inner penetrator including a stylet and a connector, the connector of the inner penetrator having a first end and a second end, the first end of the connector of the inner penetrator configured to connect to the drive shaft of the powered driver; and
an outer penetrator including a hollow cannula and a hub, the hub of the outer penetrator including a first end and a second end, the second end of the connector of the inner penetrator configured to connect to the hub of the outer penetrator, and the hollow cannula of the outer penetrator configured to receive the stylet of the inner penetrator.

2.	(Canceled)  

3.	(Currently Amended)  The powered driver according to claim [[2]]1, wherein the trigger assembly is operable to activate the light.

4.	(Currently Amended)  The powered driver according to claim [[2]]1, wherein the light extends from the housing.

5.	(Currently Amended)  The powered driver according to claim [[2]]1, wherein the light is disposed on a segment of the housing opposite from the trigger assembly.

6.	(Currently Amended)  The powered driver according to claim [[2]]1, wherein the light is disposed adjacent to the trigger assembly.

1, wherein the light extends around a perimeter of the drive shaft.

8.	(Original)  The powered driver according to claim 1, wherein a second end of the drive shaft is configured to be received within a portion of the intraosseous device.

9.	(Original)  The powered driver according to claim 1, wherein the power supply is disposed within the housing.

10.	(Original)  The powered driver according to claim 9, wherein the power supply includes a battery.

11.	(Original)  The powered driver according to claim 9, wherein the power supply is rechargeable.

12.	(Original)  The powered driver according to claim 11, further comprising an electrical charging circuit configured to recharge the rechargeable power supply.

13.	(Original)  The powered driver according to claim 12, further comprising an indicator operable to indicate a status of the rechargeable power supply.

14.	(Original)  The powered driver according to claim 12, further comprising a sensor configured to measure an amount of power available in the rechargeable power supply. 

15.	(Original)  The powered driver according to claim 9, wherein the power supply is non-rechargeable.

16.	(Original)  The powered driver according to claim 9, wherein the housing further includes a hollow elongated portion defining a handle.

17.	(Original)  The powered driver according to claim 16, wherein the power supply is disposed in the handle.

18.	(Original)  The powered driver according to claim 1, further comprising a variable speed controller.

19.	(Original)  The powered driver according to claim 18, further comprising a button operable to activate the variable speed controller.

20.	(Original)  The powered driver according to claim 19, wherein the button is disposed on an exterior portion of the housing.




III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775